Case 2:17-cv-00418-JRG Document 125 Filed 08/01/19 Page 1 of 2 PageID #: 1555




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

BLITZSAFE TEXAS LLC,                               §
                                                   §
                Plaintiff,                         §
                                                   §
v.                                                 §
                                                   §
MITSUBISHI ELECTRIC CORPORATION,                   §   CIVIL ACTION NO. 2:17-CV-00430-JRG
MITSUBISHI MOTORS CORPORATION,                     §   (Lead Case)
MITSUBISHI MOTORS NORTH                            §
AMERICA, INC.,                                     §
                                                   §
BAYERISCHE MOTOREN WERKE AG,                       §   CIVIL ACTION NO. 2:17-CV-00418-JRG
BMW OF NORTH AMERICA, LLC,                         §   (Member Case)
                                                   §
                Defendants.                        §

                                             ORDER
       Before the Court is the Joint Motion to Dismiss with Prejudice (“the Motion”) filed by

Plaintiff Blitzsafe Texas, LLC (“Blitzsafe”) and Defendants Bayerische Motoren Werke AG

(“BMWAG”) and BMW of North America, LLC (“BMWNA”) (collectively, (BMW”) (together,

collectively, “the Parties”). (Dkt. No. 271). In the Motion, the Parties jointly “request that all

claims for relief and causes of action asserted by Blitzsafe against the BMW Defendants” be

“dismissed with prejudice,” with each party to bear its own “attorneys’ fees, expenses, and costs

incurred to date.” (Id. at 1–2). The Parties further request that the Court retain jurisdiction to

“adjudicate any issues relating to the settlement agreement.” (Id. at 2).

       Having considered the Motion, the Court finds it should be and hereby is GRANTED. The

Court ORDERS that Blitzsafe’s claims against BMW in the above-captioned cases are

DISMISSED WITH PREJUDICE. Each Party shall bear its own costs, expenses, and attorneys’

fees. All pending requests for relief are DENIED AS MOOT. The Clerk of the Court is directed
Case 2:17-cv-00418-JRG Document 125 Filed 08/01/19 Page 2 of 2 PageID #: 1556




to CLOSE Case No. 2:17-cv-418-JRG. The Court hereby retains jurisdiction over any issues

relating to the Parties’ settlement agreement in this case.


      So ORDERED and SIGNED this 1st day of August, 2019.




                                                  2
